DETAILED ACTION
This Office Action is in response to Applicants application filing on November 15, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a product planning and optimization method which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
providing, in a first user interface region, a plurality of filters for selecting product research data, wherein the plurality of filters include at least a first filter corresponding to one or more selected collections of products, and a second filter corresponding to one or more selected data sources; 
receiving, through the first user interface region, a request to display an integrated sentiment review for a respective collection of products corresponding to respective user selected values for the first filter and the second filter in the first user interface region; and 
in response to receiving the request to display the integrated sentiment review for the respective collection of products through the first user interface region: 
obtaining results of topic extraction on selected product research data corresponding to the respective user selected values for the first filter and the second filter; 
obtaining results of sentiment analysis on the selected product research data corresponding to the respective user selected values for the first filter and the second filter; and 
presenting, in a second user interface region, the integrated sentiment review of the respective collection of products, including, for each of a plurality of top-ranked topics in the results of topic extraction on the selected product research data corresponding to the respective user selected values for the first filter and the second filter, a first visual representation of a quantitative measure of positive consumer sentiment adjacent a second visual representation of a quantitative measure of negative consumer sentiment.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Filtering product listing and data, displaying data, obtaining filtered results, obtaining sentiment analysis, and presenting positive and negative sentiment recites concept performed in the human mind.  But for the “device having one or more processors and memory” language, the claim encompasses a user collecting product review data and analyzing the sentiment of the user responses. The mere nominal recitation of generic processor and memory elements does not take the claim limitation out of the mental processes grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, and memory storing instructions, the instructions when executed by the one or more processors in Claim 8 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable storage medium storing instructions, Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a device having one or more processors, and memory (Claim 1) one or more processors, and memory storing instructions, the instructions when executed by the one or more processors (claim 8) and/or non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the processor to perform operations (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0027] about implantation using general purpose or special purpose computing devices [Examples of the user device 102 include, but are not limited to, a cellular 
telephone, a smart phone, a handheld computer, a wearable computing device (e.g., a HMD), a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, an enhanced general packet radio service (EGPRS) mobile phone, a media player, a 
navigation device, a game console, a television, a remote control, a point of sale (POS) terminal, vehicle-mounted computer, an ebook reader, an on-site computer kiosk, a mobile sales robot, a humanoid robot, or a combination of any two or more of these data processing devices or other data processing devices.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levanon et al. U.S. Patent 10,410,224 B1 (hereafter Levanon).
Regarding claim 1. at a device having one or more processors, and memory (computer system 3000 with one or more processors 3010a-n and memory 3020. Fig. 17): 
providing, in a first user interface region, a plurality of filters for selecting product research data, wherein the plurality of filters include at least a first filter corresponding to one or more selected collections of products (filtering items in a specific category, each item having one or more aspects and a listing of comments. Fig. 3A, 3B), and a second filter corresponding to one or more selected data sources (filtering aspects with related comments, Fig. 8A); 
receiving, through the first user interface region, a request to display an integrated sentiment review for a respective collection of products corresponding to respective user selected values for the first filter and the second filter in the first user interface region (first filter selecting an item category 300A and one or more items 310A-N within the item category, Fig. 3A, 3B.  Second filter selecting related comments for the product or products.  Having interface regions (1410, 1420, 1440) associated with the requested product, comments, aspects, and sentiments); and 
in response to receiving the request to display the integrated sentiment review for the respective collection of products through the first user interface region: 
obtaining results of topic extraction on selected product research data corresponding to the respective user selected values for the first filter and the second filter (all aspects or one or more products, or specific aspects of the one or more products.  Fig. 8A); 
obtaining results of sentiment analysis on the selected product research data corresponding to the respective user selected values for the first filter and the second filter (Fig. 9A-F, comments and sentiments for aspects of a product. Col. 5, lines 46-48; summary statistics may include data indicating positive vs. negative sentiment for one or more aspects of the items); and
 presenting, in a second user interface region, the integrated sentiment review of the respective collection of products, including, for each of a plurality of top-ranked topics in the results of topic Fig. 9A-F, sentiment for all aspects or individual sorted aspects. Col. 7, lines 24-36; instead of or in addition to identifying comments within community-sourced content such as customer reviews that express positive opinions towards particular aspects of items within a category, comments may be identified that express negative (or neutral) opinions towards particular aspects. Note that, in some embodiments, both positive and negative opinions about aspects of items may be provided to the customers via a user interface, either as a default or by request.)

Regarding claim 2, wherein the first visual representation of the quantitative measure of positive consumer sentiment for a respective topic of the plurality of top-ranked topics is labeled by a respective represented word corresponding to the respective topic and the first visual representation is displayed with a visual characteristic corresponding to a respective frequency that the representative word occurs in a first subset of the selected product research data that corresponds to the respective topic with positive consumer sentiment, wherein the respective frequency does not include all occurrences of the representative word in a second subset of the selected product research data that has positive consumer sentiment (Fig. 9A-F, Fig. 11A-L; Col. 8, lines 37-49; some embodiments of the reasons to buy method may predetermine aspects for categories of items, extract topics from the community-sourced content (e.g., customer reviews), and align the community-sourced content (e.g., customer reviews) to the aspects according to the topics. Embodiments of the reasons to buy method may also provide understandable names for the predetermined aspects (see, e.g., the example aspects for cameras as shown in FIGS. 9A-9F and FIGS. 11A-11L). Embodiments of the reasons to buy method may take topics for one product and align the topics with another, similar product according to the aspects. In addition, embodiments may generate topics across multiple products, and align the topics across the multiple products according to the aspects. Unlike previous methods for determining topics for and extracting quotes from customer reviews, embodiments of the reasons to buy methods are not item-centric, but are instead centered on families or categories of items.).

Regarding claim 3, including: displaying, in a third user interface region, one or more positive clusters, wherein a respective positive cluster of the one or more positive clusters is labeled with a representative word of a selected topic corresponding to the respective positive cluster, and with a plurality of attribute words that occurred in the same context as the representative word of the selected topic corresponding to the respective positive cluster (Fig. 9A-9F; aspect and count for each aspect with examples of keywords for each aspect).

Regarding claim 4, including: in response to a user request to analyze data with negative sentiment for the selected product research data: in accordance with a portion of the selected product research data that corresponds to negative sentiments for a respective topic, presenting a plurality of sub-topics of the respective topic that are present in the portion of the selected product research data that corresponds to negative sentiments for the respective topic; and 
displaying one or more representative reviews from the portion of the selected product research data for each of the plurality of sub-topics (Fig. 3A, B, Fig. 9A-F; col. 14, lines 44-54; While these example comments express positive sentiments towards the respective aspects, note that community-sourced content may include comments that express positive, negative, or neutral sentiment for an aspect, and that in some embodiments the extracted comments may include comments that express positive, negative, or neutral sentiment regarding the respective aspect. FIG. 9A through 9F illustrate an example “aspects” portion of an item page that includes example aspects for a category and that shows extracted comments for each aspect, according to at least some embodiments.).

Regarding claim 5, including: for a respective topic, identifying a plurality of sub-groups of products in a portion of the selected product research data identified using the first filter corresponding to one or more selected collections of products (Fig. 3A, B; item categories which include one or more items in each item category (e.g. camera)); and 
displaying a visual representation corresponding to a respective sub-group of the plurality of sub-groups of products, wherein the visual representation has a first visual characteristic that corresponds to Fig. 8A, customer rating information 1430. Cols. 19-20, lines 58-9), a second visual characteristic that corresponds to a total quantity of review in the respective portion of the selected product research data (Fig. 8A, customer rating 1430, number of stars or other rating metric, col. 19, lines 60-63), and a third visual characteristic that corresponds to a total number of topic mentions for the respective sub-group for the respective topic among the total quantity of reviews in the respective portion of the selected product research data that corresponds to the respective topic and the respective sub-group of the plurality of sub- groups of products (Fig. 8A, 9A-F, aspect counts for each sub-group of comments based on comments/sentiment).

Regarding claim 6. The method of claim 1, including: receiving, in a fourth user interface region, a user selection between a first option associated with a topic mode and a second option associated with a keyword mode (Fig. 3A, B; item categories which include one or more items in each item category (e.g. camera) and Fig. 10, search by keyword); 
in accordance with a determination that the user selection corresponds to the first option, and in response to the request to display the integrated sentiment review, presenting, in the second user interface region, the integrated sentiment review including the top-ranked topics and respective visual representations of consumer sentiment for each of the top-ranked topics based on the topic extraction from the selected product research data (Fig. 9A-F, aspects based on specific keywords and resulting hits regarding each.  Sentiment for all aspects or individual sorted aspects. Col. 7, lines 24-36; instead of or in addition to identifying comments within community-sourced content such as customer reviews that express positive opinions towards particular aspects of items within a category, comments may be identified that express negative (or neutral) opinions towards particular aspects. Note that, in some embodiments, both positive and negative opinions about aspects of items may be provided to the customers via a user interface, either as a default or by request.); and 
in accordance with a determination that the user selection corresponds to the second option, and in response to the request to display the integrated sentiment review, presenting, in the second user Fig. 9A-F, aspects keywords associated with product groups).

7. The method of claim 1, including: receiving, in a fifth user interface region, a request to present a first comparison summary of respective quantitative measures of sentiment of a plurality of selected attributes between first and second selected groups of products, and a second comparison summary of respective quantitative measures of mention frequency of the plurality of selected attributes between the first and second selected groups of products (each product group contains one or more products 300A  ; and aspects, comments, and statistics according to each individual item.  Fig. 10A-C shows comparisons of products based on attributes.  Figs. 11A-L shows the comparison for items based on metrics according to statistics from sentiment extracted from comments for each item aspect (e.g. ratio of positive and negative comments).
in response to receiving the request to present the first comparison summary and the second comparison summary: 
presenting, in a first view within a sixth user interface region, the first comparison summary of respective sentiment scores of the plurality of selected attributes between the first and second selected groups of products (each product is scored for each attribute based on the sentiment evaluation. Figs. 11A-L); and 
presenting, in a second view side-by-side with the first view within the sixth user interface region, the second comparison of respective mention frequencies of the plurality of selected attributes between the first and second selected groups of products (Figs. 10A-C disclose select items with comparison of aspects related to said item).

Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 

Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 1 or 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 2 or 9 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 3 or 10 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 4 or 11 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 5 or 12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 6 or 13 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,818,788 B1 System, method, and computer program product for identifying words within collection of text applicable to specific sentiment
U.S. Patent 8,554,701 B1 Determining sentiment of sentences from customer reviews.
U.S. Publication 2009/0319342 A1 System and method for aggregating and summarizing product / topic sentiment.
U.S. Publication 2012/0209751 A1 Systems and methods of generating use-based product searching.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        January 14, 2022